



WINTRUST FINANCIAL CORPORATION
PERFORMANCE AWARD AGREEMENT


This Performance Award Agreement (the “Agreement”) is dated as of DATE (the
“Grant Date”), by and between Wintrust Financial Corporation, an Illinois
corporation (the “Company”), and NAME (the “Participant”) and is governed by the
terms of the Wintrust Financial Corporation Long-Term Incentive Program (the
“Program”), which was adopted by the Compensation Committee (the “Committee”) of
the Board of Directors of the Company under the Wintrust Financial Corporation
2015 Stock Incentive Plan (the “Plan”). Capitalized terms not defined herein
shall have the meanings specified in the Program or Plan, as applicable.
1.    Award.
(a)     General Terms of Award. Subject to the terms of this Agreement, the
Program and the Plan, the Participant is hereby granted a target Performance
Award consisting of the following two components: (i) a cash-settled Performance
Award with a target opportunity equal to $______ and (ii) a share-settled
Performance Award with a target opportunity representing the right to receive
________ shares of the Company’s Common Stock, no par value (the “Common Stock”)
(such two components, collectively referred to as the “Performance Award”);
provided, however, that the actual amount of cash to be delivered and the number
of shares of Common Stock to be issued shall be determined based upon the
satisfaction of the Performance Criteria in accordance with the terms of this
Agreement, including Exhibit A hereto. It is understood that this Agreement is
subject to the terms of the Program and Plan, to which reference is hereby made
for a more detailed description of the terms to which the Performance Award is
subject and by which reference the Program and Plan are incorporated herein. The
Program and the Plan shall control in the event there is any conflict between
the Program and Plan and this Agreement and on such matters as are not contained
in this Agreement.
(b)    Acceptance of Agreement. The Performance Award shall be null and void
unless the Participant shall accept this Agreement by executing it in the space
provided below and returning such execution copy to the Company within ninety
(90) days following the Participant’s receipt of this Agreement.
2.    Satisfaction of Performance Criteria. The cash value of the Performance
Award and number of shares of Common Stock to be issued to the Participant under
this Performance Award, in each case, following the completion of the
Performance Period (as defined in Exhibit A) shall be determined as described in
Exhibit A to this Agreement, which Exhibit A is incorporated into and forms a
part of this Agreement.






1



--------------------------------------------------------------------------------





3.    Vesting and Termination of Employment.
(a)    Performance-Based Vesting Conditions. Except as otherwise provided in
this Section 3, the Participant shall be eligible to receive the cash value and
number of shares of Common Stock under this Agreement only if the Participant
has remained continuously employed by the Company or one of its Affiliates
through the date on which the Performance Award is settled pursuant to Section 6
of this Agreement.
(b)    Termination by Reason of Death, Permanent Disability or Retirement. In
the event the employment of the Participant is terminated by reason of the
Participant’s death, Permanent Disability or Retirement prior to the date on
which the Performance Award is settled pursuant to Section 6 of this Agreement,
then the Participant shall be entitled to a prorated Performance Award, with
such prorated award equal to the cash value and number of shares of Common Stock
subject to the Performance Award, determined based on the actual performance
during the Performance Period and multiplied by a fraction, the numerator of
which shall equal the number of full months such Participant was employed during
the Performance Period and the denominator of which shall equal the number of
full months in the Performance Period.
For purposes of this Agreement:
(i)
Permanent Disability shall mean any mental or physical illness, disability or
incapacity that renders the Participant unable to perform his/her duties where
a) such Permanent Disability has been determined to exist by a physician
selected by the Company or b) the Company has reasonably determined, based on
such physician’s advice, that such disability will continue for 180 days or more
within any 365-day period, of which at least 90 days are consecutive. The
Participant shall cooperate in all respects with the Company if a question
arises as to whether he/she has become disabled (including, without limitation,
submitting to an examination by a physician or other health care specialist
selected by the Company and authorizing such physician or other health care
specialist to discuss the Participant’s condition with the Company).

(ii)
Retirement shall mean the termination of a Participant’s employment for any
reason other than death, Permanent Disability or termination for Cause if it
occurs on or after age 65 or on or after age 55 and, as of the date of
termination, the sum of the Participant’s attained age as of his/her most recent
birthday and the full and completed years of service with the Company (including
continuous years of service, if any, with a Subsidiary as of the date such
Subsidiary was acquired by the Company) equals or exceeds 75.

(c)    Termination for any Other Reason. In the event the employment of the
Participant is terminated for any reason other than the Participant’s death,
Permanent Disability or Retirement prior to the date on which the Performance
Award is settled pursuant to Section 6,




2



--------------------------------------------------------------------------------





then the Participant’s Performance Award shall be immediately forfeited by the
Participant upon such termination of employment.
(d)    Change of Control. Upon (i) a Change of Control or (ii) the termination
of the Participant’s employment by the Company without Cause or by the
Participant due to a Constructive Termination within 18 months following the
occurrence of a Change of Control, the Performance Award shall be governed by
the terms of Sections 12(a) and 12(b) of the Plan, as applicable; provided,
however, that in the event the Performance Award shall vest pursuant to Section
12 of the Plan, such Performance Award shall be settled within thirty (30) days
following the effective date of the Change of Control in the case of vesting
pursuant to Section 12(a) of the Plan or the Participant’s termination of
employment in the case of vesting pursuant to Section 12(b) of the Plan;
provided further, that if the Change of Control is not a “change in control
event,” within the meaning of Section 409A of the Code, then such Performance
Award shall be settled at the same time as set forth in Section 6 to the extent
required by Section 409A of the Code.
(e)    Leave of Absence. The Participant shall not be deemed to have terminated
employment during any paid leave of absence, provided that the Participant
continues to remain an employee of the Company or one of its Affiliates. During
any Company-approved unpaid leave of absence, the Performance Award shall be
prorated, with such prorated award equal to the cash value and number of shares
of Common Stock determined at the end of the Performance Period based on the
actual performance during the Performance Period multiplied by a fraction, the
numerator of which shall equal the number of full months such Participant was an
active employee and on the Company’s payroll during the Performance Period and
the denominator of which shall equal the number of full months in the
Performance Period, provided that the Participant continues to remain an
employee of the Company or one of its Affiliates.
4.    Non-Solicitation. The Participant understands and acknowledges that the
Company and its Affiliates (collectively, “Wintrust”), has expended and
continues to expend significant time and resources in recruiting, training and
retaining Participant and its employees and in the development of valuable
business relationships with its consultants and agents, the loss of which would
cause significant and irreparable harm to Wintrust. During Participant’s
employment with Wintrust and for twelve (12) months thereafter, Participant
agrees and covenants not to directly or indirectly hire, solicit, induce or
attempt to hire, solicit or induce any employee, consultant, or agent of
Wintrust (i) to terminate such person’s employment or association with Wintrust
or (ii) to become employed by or serve in any capacity by a bank or other
financial institution which operates or is planned to operate at any facility
which is located within a ten mile radius of any principal office or branch
office of Wintrust. This restriction shall not prohibit Participant from hiring
a Wintrust employee, consultant or agent in response to a general solicitation
to the public. The restrictive covenants in this Agreement are in addition to
and do not supersede the restrictive covenants in any other agreement
Participant may have with Wintrust.


5.    Remedies. Participant acknowledges that compliance with the terms of this
Agreement is necessary to protect Wintrust’s employment and business
relationships and Wintrust’s goodwill and that any breach by Participant of this
Agreement shall cause continuing and irreparable injury to Wintrust for which
money damages would not be an adequate remedy. Participant acknowledges that the
Company and its Affiliates are all intended beneficiaries of




3



--------------------------------------------------------------------------------





this Agreement. Participant acknowledges that Wintrust shall be, in addition to
any other rights or remedies it may have, entitled to injunctive relieve for any
breach by Participant of any part of this Agreement. This Agreement shall not in
any way limit the remedies available in law or equity to Wintrust.
6.    Settlement of Performance Award. No later than the March 15th occurring
immediately after the last day of the Performance Period, the Company shall
issue a lump sum cash payment and transfer to the Participant the number of
shares of Common Stock determined pursuant to Exhibit A; provided that and
except as otherwise provided for in this Agreement, the Participant has remained
continuously employed by the Company or one of its Affiliates through the date
on which the Performance Award is settled pursuant to this Section 6.
Notwithstanding any other provision of the Agreement to the contrary, no cash
payment or Company issuance or transfer of shares of Common Stock shall occur
unless and until the Committee has certified that the applicable Performance
Criteria have been satisfied, which certification shall occur within 60 days
following the last day of the Performance Period. The Company may effect the
issuance and transfer of shares of Common Stock either by the delivery of one or
more certificates of Common Stock to the Participant or by an appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company, and in either case by issuing such shares in the Participant’s name or
in such other name as is acceptable to the Company and designated in writing by
the Participant. The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to the delivery of such shares, except as
otherwise provided in Section 3.3 of the Program. Prior to the settlement of the
Award in shares of Common Stock, the holder of such Award shall have no rights
as a shareholder of the Company with respect to the shares of Common Stock
subject to such Award, including, without limitation, voting rights and the
right to receive dividends. The Committee reserves the right to settle the
shares of Common Stock subject to the Award in cash having a Fair Market Value
as of the date of payment equal to the Fair Market Value of such shares, as
determined by the Committee in its sole discretion.
7.    Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, the number of shares of Common Stock or an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement.
8.    Clawback Provision. Participant acknowledges that Participant has read the
Company’s Clawback Policy. In consideration of the grant of the Performance
Award, the Participant agrees to abide by the Company’s Clawback Policy and any
determinations of the Board pursuant to the Clawback Policy. Without limiting
the foregoing, and notwithstanding any provision of this Agreement to the
contrary, the Participant agrees that the Company shall have the right to
require the Participant to repay the cash and the value of the shares received
by the Participant pursuant to this Agreement, as may be required by law
(including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder) or as a result
of: (i) a financial restatement if the cash and shares issued to the Participant
under the Agreement was predicated upon achieving certain Performance Criteria
that were subsequently the subject of such financial restatement; (ii) the
Committee determined that the Participant engaged in intentional misconduct that
caused the need for such restatement; and (iii) a lower cash amount or number of
shares would have been paid or issued based on the restated results. This
Section 8 shall survive the termination of the Participant’s




4



--------------------------------------------------------------------------------





employment for any reason. The foregoing remedy is in addition to and separate
from any other relief available to the Company due to the Participant’s
misconduct or fraud. Any determination by the Committee with respect to the
foregoing shall be final, conclusive and binding upon the Participant and all
persons claiming through the Participant.
9.    Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Program and Plan.
Any dispute or disagreement which shall arise under, as a result of, or in any
way shall relate to the interpretation or construction or this Agreement shall
be determined by the Committee, and any such determination shall be final,
binding and conclusive for all purposes.
10.    Transferability. The Performance Award shall not be subject to execution,
collateral assignment, attachment or similar process, unless otherwise permitted
by the Committee under the terms of the Program or Plan. Any such attempted
action or other disposition of the Performance Award contrary to the provisions
of the Program or Plan shall be null and void, and in such event the Company
shall have the right to terminate the Performance Award. Such termination shall
not prejudice any rights or remedies which the Company or an Affiliate may have
under this Agreement or otherwise.
11.    Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by registered mail to Wintrust Financial Corporation,
9700 West Higgins Road, Rosemont, Illinois 60018, Attn: General Counsel, or at
such other address designated by the Company. All notices to the Participant or
other person or persons succeeding to the Participant’s rights under this
Agreement shall be delivered to the Participant or such other person or persons
at the Participant’s home address as it then appears on the Company’s records.
12.    Governing Law. This agreement shall be governed by laws of the State of
Illinois and shall inure to the benefit of and be binding upon the Company and
its successors and assigns and the Participant and the Participant’s heirs,
executors, administrators and successors.
13.    Section 409A. The Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent; provided, however, that in no event shall the Company or any
of its directors, officers, employees or advisors be responsible for any such
additional tax, interest or related tax penalties that may be imposed under
Section 409A of the Code. Notwithstanding any other provision in the Agreement,
Program or Plan, if a Participant is a “specified employee,” as defined in
Section 409A of the Code, as of the date of the Participant’s “separation from
service,” as defined in Section 409A of the Code, then to the extent any amount
payable to the Participant (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon the Participant’s separation from service and (iii) under the terms of this
Program would be payable prior to the six-month anniversary of the Participant’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the first business day following the six-month anniversary of the
separation from service and (b) the date of the Participant’s death.
Wintrust Financial Corporation by:




5



--------------------------------------------------------------------------------









______________________________    January 26, 2017___________
Edward J. Wehmer, President             Date
and Chief Executive Officer
Participant:


______________________________    _______________________
NAME    Date    


Attest


________________________________    January 26, 2017___________
David A. Dykstra                Date    




6



--------------------------------------------------------------------------------






Exhibit A
Subject to the terms and conditions of the Agreement, the Performance Award
shall be determined as described in this Exhibit A based upon the level of
performance achieved over the period commencing on January 1, 2017 and ending on
December 31, 2019 (“Performance Period”) as determined in accordance with the
following schedule; provided, however, that as an initial, unconditional
performance goal, the settlement of the Performance Award shall be subject to
the Company’s attainment of a Return on Average Assets equal to 40 basis points
over the applicable Performance Period. In the event the Company fails to
achieve the ROAA performance goal over the applicable Performance Period, then
no portion of the Performance Award shall be paid under the LTIP with respect to
the Performance Period.
If the initial performance goal described above is achieved, the Committee will
determine the final amount earned based on Cumulative Adjusted Earnings Per
Share goals established by the Compensation Committee. The Compensation
Committee may adjust these goals or the Company’s performance results to reflect
any extraordinary, unusual, infrequently occurring or unanticipated events. To
the extent defined in the Company’s audited financial statements, each
performance measure (or component thereof) shall be calculated in accordance
with the methodology used for determining such measure for purposes of the
Company’s audited financial results.
Performance Measures
Performance Level
Cumulative Adjusted EPS over 3 Year Performance Period* 
Total Payout as a % of Target Opportunity
Maximum
$15.51
150%
 
$15.24
140%
 
$14.96
130%
 
$14.56
120%
 
$14.17
110%
Target
$13.78
100%
 
$13.40
90%
 
$13.03
80%
 
$12.66
70%
 
$12.30
60%
Threshold
$11.95
50%
<Threshold
<$11.95
0%

*May be adjusted for extraordinary, unusual or unanticipated events, acquisition
related costs, 50% of the effect on any changes in effective tax rates; excess
tax benefits or tax deficiencies related to stock-based compensation awards that
are included in income tax expense.








